Name: Commission Implementing Decision (EU) 2017/1196 of 3 July 2017 amending Implementing Decision 2014/709/EU concerning animal health control measures relating to African swine fever in certain Member States (notified under document C(2017) 4432) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: health;  agricultural activity;  agricultural policy;  Europe;  means of agricultural production
 Date Published: 2017-07-05

 5.7.2017 EN Official Journal of the European Union L 172/16 COMMISSION IMPLEMENTING DECISION (EU) 2017/1196 of 3 July 2017 amending Implementing Decision 2014/709/EU concerning animal health control measures relating to African swine fever in certain Member States (notified under document C(2017) 4432) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (3), and in particular Article 4(3) thereof, Whereas: (1) Commission Implementing Decision 2014/709/EU (4) lays down animal health control measures in relation to African swine fever in certain Member States. Those measures include prohibitions on the dispatch of live pigs, pig meat, pig meat preparations, pig meat products and any other products consisting of or containing pig meat from certain areas of the Member States concerned. (2) Article 6 of Council Directive 2002/60/EC (5) recognises the existence of holdings consisting of different production units and allows the application of derogations related to different levels of risks that can be recognised by the competent authority. This should be reflected in the derogations provided for in Article 3 of Implementing Decision 2014/709/EU. (3) The movement of live pigs for immediate slaughter poses less risk than other types of movements of live pigs provided that risk mitigation measures are in place. Slaughtering pigs from the areas listed in Part III of the Annex to Implementing Implementing Decision 2014/709/EU only at the end of a slaughter day during which no other pigs are slaughtered thereafter may be included in the risk mitigation measures. This should be reflected in the derogations from the prohibition on the dispatch of consignments of live pigs for immediate slaughter provided for in Article 4 of that Implementing Decision. (4) Article 3 of Directive 2002/99/EC provides that products of animal origin are to be obtained from animals which do not come from a holding, establishment, territory or part of a territory subject to animal health restrictions under the rules set out in Annex I to that Directive, including control measures for African swine fever as laid down in Directive 2002/60/EC. As a consequence, slaughterhouses, cutting plants and meat processing establishments located in protection and surveillance zones defined according to Directive 2002/60/EC are restricted in the production, processing and distribution of pig meat, pig meat preparations, pig meat products and any other products consisting of or containing pig meat. Given the negligible risk it represents, a derogation should be foreseen for the slaughterhouses, cutting plants and meat processing establishments located in protection and surveillance zones provided that the products have been produced, stored and processed in establishments located in areas listed in Parts I, II or III of the Annex to Implementing Decision 2014/709/EU under specific conditions. (5) The measures in place for the dispatch to other Member States and third countries of live pigs from the areas listed in the Annex to Implementing Decision 2014/709/EU need to be reviewed in order to take into account the absence of the disease in the areas listed in Part I of that Annex. In order to ensure the sustainability of the measures, a proportionate relaxation should be foreseen only in case of pigs being moved from an area in Part I of that Annex to other holdings in located in an area in Part I thereof provided that the other risk mitigation measures remain in place. (6) The need to mitigate the risks presented by the transport of live feral pigs from the Member States listed in the Annex to Implementing Decision 2014/709/EU needs to be addressed. This practice involves a particularly high risk commodity and should be prevented by reinforcing and extending the measures already in place for feral pigs. (7) To ensure that information about the requirements concerning the restrictions in force under Implementing Decision 2014/709/EU for products of pig origin, including feral pigs products, is effectively conveyed to travellers, passenger transport operators and postal services should bring those requirements to the attention of travellers moving from the areas listed in the Annex to that Implementing Decision. (8) In May 2017, few cases of African swine fever in wild boar were observed in the Tukuma novads and in certain areas of Ventspils novads in Latvia in an area currently listed in Part II of the Annex to Implementing Decision 2014/709/EU and in proximity to areas currently listed in Part I of that Annex. The occurrence of these cases constitutes an increase in the level of risk that needs to be taken into account. Accordingly, the relevant areas of Latvia should now be listed in Part II, instead of Part I, of that Annex. (9) The risk of spreading African swine fever in wildlife is linked to the natural slow spread among the wild boar populations and also the man-related actions as documented by the scientific reports produced by the European Food Safety Authority (6). In order to account for the epidemiological events in the Union which occurred since 2014 in relation to this disease and in order to address the risks presented by African swine fever as well as the need to act in a proactive manner when defining the areas to be included into the Annex to Implementing Decision 2014/709/EU, higher risk areas of a sufficient size surrounding the areas listed in Parts II and III of that Annex should be included under Part I thereto for the entries of Latvia, Lithuania and Poland. These newly included areas should take into account the seasonality of the disease in the region and it should be reviewed by the Commission in October 2017 when the risk of spread will be reassessed according to the evolution of the epidemiological situation. (10) The evolution of the current epidemiological situation in the Union as regards African swine fever should be considered in the assessment of the risk represented by the animal health situation as regards that disease in Latvia, Lithuania and Poland. In order to focus animal health control measures and to prevent the further spread of African swine fever, as well as to prevent any unnecessary disturbance to trade within the Union and to avoid unjustified barriers to trade by third countries, the Union list of areas subject to the animal health control measures set out in Part I of the Annex to Implementing Decision 2014/709/EU should be amended to take into account the animal health situation as regards that disease in those three Member States. (11) Implementing Decision 2014/709/EU should therefore be amended accordingly. (12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Implementing Decision 2014/709/EU is amended as follows: (1) in Article 3, point 1 is replaced by the following: 1. the pigs have been resident for a period of at least 30 days, or since birth, on the holding and no live pigs have been introduced from the areas listed in Parts II, III and IV of the Annex during a period of at least 30 days prior to the date of the movement into: (a) that holding; or (b) the production unit where the pigs to be dispatched under this Article are kept; the production unit may only be defined by the competent authority provided that the official veterinarian confirms that the structure, size and distance between the production units and the operations carried out there are such that the production units provide completely separate facilities for housing, keeping and feeding, so that the virus cannot spread from one production unit to another, and; (2) in Article 4, point 5 is replaced by the following: 5. on arrival at the slaughterhouse, these pigs are kept and slaughtered separately from other pigs and are slaughtered on a specific day in which only these pigs from the areas listed in Part III of the Annex are slaughtered or at the end of a slaughter day during which no other pigs are slaughtered thereafter;; (3) in Article 8, point (a) of paragraph 2 is replaced by the following: (a) they have been uninterruptedly resident on the holding for a period of at least 30 days prior to the date of the dispatch or since birth and no live pigs have been introduced into that holding from the areas listed in Parts II, III and IV of the Annex during a period of at least 30 days prior to the date of the dispatch;; (4) the following Article 12a is inserted: Article 12a Derogation for slaughterhouses, cutting plants and meat processing establishments located in protection and surveillance zones Without prejudice to Articles 4, 5 and 6 and Articles 11, 12 and 13 of this Decision, and by way of derogation from the prohibition provided in Article 3(3)(a) of Directive 2002/99/EC, the Member States concerned may authorise the dispatch of pig meat, pig meat preparations, pig meat products and any other products consisting of or containing pig meat from slaughterhouses, cutting plants and meat processing establishments which are located in protection and surveillance zones as laid down by Directive 2002/60/EC, provided that such products: (a) have been produced, stored and processed in establishments located in areas listed in Parts I, II or III of the Annex and approved in accordance with Article 12; and (b) are derived from pigs originating in and coming from holdings not located in the areas listed in Parts II, III or IV of the Annex or from pigs originating in and coming from holdings located in the areas listed in Part II of the Annex provided that they comply with the requirements laid down in point 1 of Article 3 and in point 2 or point 3 of Article 3; and (c) are marked in accordance with Article 16.; (5) Article 15 is amended as follows: (a) point (a) of paragraph 1 is replaced by the following: (a) no live feral pigs are dispatched from the Member States listed in the Annex, except in case of areas free from African swine fever separated by effective geographical barriers from the areas included in the Annex, to other Member States or from the areas listed in the Annex to any other areas, whether or not listed in the Annex in the territory of the same Member State;; (b) the following paragraphs 3 and 4 are added: 3. By way of derogation from paragraph 1(a), the Member States concerned may authorise the dispatch of live feral pigs from the areas not listed in the Annex to other areas in the territory of the same Member State not listed in the Annex and to other Member States, provided that: (a) the former feral pigs have been resident for a period of at least 30 days on the holding and no live pigs have been introduced into that holding during a period of at least 30 days prior to the date of the movement; (b) the holding implements biosecurity measures; (c) the former feral pigs comply with the requirements laid down in paragraph 1 and in paragraph 2 or paragraph 3 of Article 3. 4. For consignments of live feral pigs complying with the conditions of the derogation provided for in paragraph 3, the following additional wording shall be added to the corresponding veterinary documents and/or health certificates referred to in Article 5(1) of Directive 64/432/EEC and Article 3(1) of Decision 93/444/EEC: Pigs in compliance with Article 15(3) of Commission Implementing Decision 2014/709/EU.; (6) the following Article 15a is inserted: Article 15a Information to be provided by passenger transport operators and postal services Passenger transport operators, including airport and port operators, travel agencies and postal services shall draw the attention of their customers to the rules laid down in this Decision, in particular by providing information on the rules set out in Articles 2 and 15 to travellers moving from the territory of any of the Member States concerned and customers of postal services in an appropriate way.; (7) the Annex is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 3 July 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 18, 23.1.2003, p. 11. (4) Commission Implementing Decision 2014/709/EU of 9 October 2014 concerning animal health control measures relating to African swine fever in certain Member States and repealing Implementing Decision 2014/178/EU (OJ L 295, 11.10.2014, p. 63). (5) Council Directive 2002/60/EC of 27 June 2002 laying down specific provisions for the control of African swine fever and amending Directive 92/119/EEC as regards Teschen disease and African swine fever (OJ L 192, 20.7.2002, p. 27). (6) EFSA Journal 2015;13(7):4163 [92 pp.]; and EFSA Journal 2017;15(3):4732 [73 pp.]. ANNEX ANNEX PART I 1. Estonia The following areas in Estonia:  Hiiu maakond. 2. Latvia The following areas in Latvia:  Aizputes novads,  Alsungas novads,  Auces novads,  Bauskas novada Ã ªslÃ «ces, GailÃ «Ã ¡u, Brunavas un Ceraukstes pagasts,  Bauskas pilsÃ ta,  BrocÃ nu novads,  Dobeles novada Zebrenes, NaudÃ «tes, Penkules, Auru, KrimÃ «nu un BÃ rzes pagasti, JaunbÃ rzes pagasta daÃ ¼a, kas atrodas uz rietumiem no autoceÃ ¼a P98, un Dobeles pilsÃ ta,  Jelgavas novada GlÃ «das, SvÃ tes, Platones, Vircavas, Jaunsvirlaukas, ZaÃ ¼enieku, Vilces, Lielplatones, Elejas un Sesavas pagasts,  Kandavas novada VÃ nes un Matkules pagast,  KuldÃ «gas novads,  PÃ vilostas novada Sakas pagasts un PÃ vilostas pilsÃ ta,  republikas pilsÃ ta Jelgava,  RundÃ les novads,  Saldus novada Ezeres, Jaunauces, JaunlutriÃ u, KursÃ «Ã ¡u, LutriÃ u, Novadnieku, PampÃ Ã ¼u, Rubas, Saldus, Vadakstes, ZaÃ as, ZirÃ u, ZvÃ rdes un Ã Ã ·Ã des pagastis, Saldus pilsÃ ta.,  Skrundas novads,  StopiÃ u novada daÃ ¼a, kas atrodas uz rietumiem no autoceÃ ¼a V36, P4 un P5, Acones ielas, DauguÃ ¼upes ielas un DauguÃ ¼upÃ «tes,  Talsu novada Ã ¢ibuÃ ¼u pagasts,  Talsu pilsÃ ta,  TÃ rvetes novads,  Ventspils novada JÃ «rkalnes, Ziru, UgÃ les, Usmas un ZlÃ ku pagasts. 3. Lithuania The following areas in Lithuania:  JoniÃ ¡kio rajono savivaldybÃ ,  Jurbarko rajono savivaldybÃ ,  Kalvarijos savivaldybÃ ,  KazlÃ ³ RÃ «dos savivaldybÃ ,  KelmÃ s rajono savivaldybÃ ,  MarijampolÃ s savivaldybÃ ,  Pakruojo rajono savivaldybÃ ,  PanevÃ Ã ¾io rajono savivaldybÃ : Krekenavos seniÃ «nijos dalis Ã ¯ vakarus nuo NevÃ Ã ¾io upÃ s,  Pasvalio rajono savivaldybÃ : JoniÃ ¡kelio apylinkiÃ ³, JoniÃ ¡kelio miesto, NamiÃ ¡iÃ ³, Pasvalio apylinkiÃ ³, PumpÃ nÃ ³, PuÃ ¡aloto, SaloÃ iÃ ³ ir VaÃ ¡kÃ ³ seniÃ «nijos,  RadviliÃ ¡kio rajono savivaldybÃ ,  RaseiniÃ ³ rajono savivaldybÃ ,  Ã akiÃ ³ rajono savivaldybÃ ,  Ã iauliÃ ³ miesto savivaldybÃ ,  Ã iauliÃ ³ rajono savivaldybÃ ,  VilkaviÃ ¡kio rajono savivaldybÃ . 4. Poland The following areas in Poland: w wojewÃ ³dztwie warmiÃ sko-mazurskim:  gminy Kalinowo, i Prostki, Stare Juchy i gmina wiejska EÃ k w powiecie eÃ ckim,  gmina gminy BiaÃ a Piska, Orzysz, Pisz i Ruciane Nida w powiecie piskim,  gminy MiÃ ki i Wydminy w powiecie giÃ ¼yckim,  gminy Olecko, Ã wiÃtajno i Wieliczki w powiecie oleckim. w wojewÃ ³dztwie podlaskim:  gmina BraÃ sk z miastem BraÃ sk, gminy BoÃ ki, Rudka, Wyszki, czÃÃ Ã  gminy Bielsk Podlaski poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ nr 19 (w kierunku pÃ ³Ã nocnym od miasta Bielsk Podlaski) i przedÃ uÃ ¼onej przez wschodniÃ granicÃ miasta Bielsk Podlaski i drogÃ nr 66 (w kierunku poÃ udniowym od miasta Bielsk Podlaski), miasto Bielsk Podlaski, czÃÃ Ã  gminy Orla poÃ oÃ ¼ona na zachÃ ³d od drogi nr 66 w powiecie bielskim,  gminy DÃ browa BiaÃ ostocka, KuÃ ºnica, JanÃ ³w, Nowy DwÃ ³r, Sidra, SokÃ ³Ã ka, Suchowola i Korycin w powiecie sokÃ ³lskim,  gminy Drohiczyn, Dziadkowice, Grodzisk i Perlejewo w powiecie siemiatyckim,  powiat kolneÃ ski,  gminy Juchnowiec KoÃ cielny, SuraÃ ¼, TuroÃ Ã  KoÃ cielna, Ã apy i PoÃ wiÃtne w powiecie biaÃ ostockim,  powiat zambrowski,  gminy BakaÃ arzewo, Raczki, Rutka-Tartak, SuwaÃ ki i Szypliszki w powiecie suwalskim,  gminy SokoÃ y, Kulesze KoÃ cielne, Nowe Piekuty, Szepietowo, Klukowo, Ciechanowiec, Wysokie Mazowieckie z miastem Wysokie Mazowieckie, CzyÃ ¼ew w powiecie wysokomazowieckim,  powiat augustowski,  powiat Ã omÃ ¼yÃ ski,  powiat miejski BiaÃ ystok,  powiat miejski Ã omÃ ¼a,  powiat miejski SuwaÃ ki,  powiat sejneÃ ski. w wojewÃ ³dztwie mazowieckim:  gminy Bielany, CeranÃ ³w, JabÃ onna Lacka, Sabnie, SterdyÃ , Repki i gmina wiejska SokoÃ Ã ³w Podlaski w powiecie sokoÃ owskim,  gminy Domanice, Korczew, KotuÃ , Mokobody, Przesmyki, Paprotnia, SkÃ ³rzec, SuchoÃ ¼ebry, Mordy, Siedlce, WiÃ niew i Zbuczyn w powiecie siedleckim,  powiat miejski Siedlce,  gminy RzekuÃ , Troszyn, Czerwin i Goworowo w powiecie ostroÃ Ãckim,  gminy Olszanka i Ã osice w powiecie Ã osickim,  powiat ostrowski, w wojewÃ ³dztwie lubelskim:  gminy Hanna, Wyryki i gmina wiejska WÃ odawa w powiecie wÃ odawskim,  gminy KÃ kolewnica Wschodnia, KomarÃ ³wka Podlaska, RadzyÃ  Podlaski, Ulat-Majorat i WohyÃ  w powiecie radzyÃ skim,  gmina MiÃdzyrzec Podlaski z miastem MiÃdzyrzec Podlaski, gminy DrelÃ ³w, Rossosz, SÃ awatycze, Wisznica, SosnÃ ³wka, Ã omazy i Tuczna w powiecie bialskim,  gmina TrzebieszÃ ³w i gmina wiejska Ã ukÃ ³w w powiecie Ã ukowskim,  gminy DÃbowa KÃ oda, JabÃ oÃ , MilanÃ ³w, Parczew, PodedwÃ ³rze i SiemieÃ  w powiecie parczewskim. PART II 1. Estonia The following areas in Estonia:  Abja vald,  Alatskivi vald,  Elva linn,  Haaslava vald,  Haljala vald,  Halliste vald,  Harju maakond (vÃ ¤lja arvatud osa Kuusalu vallast, mis asub lÃ µuna pool maanteest nr 1 (E20), Aegviidu vald ja Anija vald),  IDA-Viru maakond,  Kambja vald,  Karksi vald,  Kihelkonna vald,  Konguta vald,  KÃ µpu vald,  Kuressaare linn,  LÃ ¤Ã ¤ne maakond,  LÃ ¤Ã ¤ne-Saare vald,  Laekvere vald,  Leisi vald,  Luunja vald,  MÃ ¤ksa vald,  Meeksi vald,  Muhu vald,  Mustjala vald,  NÃ µo vald,  Orissaare vald,  osa Tamsalu vallast, mis asub kirde pool Tallinna-Tartu raudteest,  PÃ ¤rnu maakond,  PeipsiÃ ¤Ã ¤re vald,  Piirissaare vald,  PÃ ¶ide vald,  PÃ µlva maakond,  Puhja vald,  RÃ ¤gavere vald,  Rakvere linn,  Rakvere vald,  Rannu vald,  Rapla maakond,  RÃ µngu vald,  Ruhnu vald,  Salme vald,  SÃ µmeru vald,  Suure-Jaani vald,  TÃ ¤htvere vald,  Tartu linn,  Tartu vald,  Tarvastu vald,  Torgu vald,  Ã lenurme vald,  Valga maakond,  Vara vald,  Vihula vald,  Viljandi linn,  Viljandi vald,  Vinni vald,  Viru-Nigula vald,  VÃ µhma linn,  VÃ µnnu vald,  VÃ µru maakond. 2. Latvia The following areas in Latvia:  ÃdaÃ ¾u novads,  Aglonas novads,  Aizkraukles novads,  AknÃ «stes novads,  Alojas novads,  AlÃ «ksnes novads,  Amatas novads,  Apes novada Trapenes, Gaujienas un Apes pagasts, Apes pilsÃ ta,  BabÃ «tes novads,  Baldones novads,  Baltinavas novads,  Balvu novada VÃ «ksnas, BÃ rzkalnes, VectilÃ ¾as, Lazdulejas, BrieÃ ¾uciema, TilÃ ¾as, BÃ rzpils un KriÃ ¡jÃ Ã u pagasts,  Bauskas novada MeÃ ¾otnes, Codes, DÃ viÃ u un Vecsaules pagasts,  BeverÃ «nas novads,  Burtnieku novads,  Carnikavas novads,  CÃ su novads,  Cesvaines novads,  Ciblas novads,  Dagdas novads,  Daugavpils novada Vaboles, LÃ «ksnas, Sventes, Medumu, Demenas, KalkÃ «nes, Laucesas, Tabores, MaÃ ¼inovas, AmbeÃ ¼u, BiÃ ·ernieku, Naujenes, Vecsalienas, Salienas un Skrudalienas pagasts,  Dobeles novada Dobeles, Annenieku, Bikstu pagasti un JaunbÃ rzes pagasta daÃ ¼a, kas atrodas uz austrumiem no autoceÃ ¼a P98,  Dundagas novads,  Engures novads,  Ã rgÃ ¼u novads,  Garkalnes novada daÃ ¼a, kas atrodas uz ziemeÃ ¼rietumiem no autoceÃ ¼a A2,  Gulbenes novada LÃ «go pagasts,  Iecavas novads,  IkÃ ¡Ã ·iles novada TÃ «nÃ «Ã ¾u pagasta daÃ ¼a, kas atrodas uz dienvidaustrumiem no autoceÃ ¼a P10, IkÃ ¡Ã ·iles pilsÃ ta,  IlÃ «kstes novads,  Jaunjelgavas novads,  Jaunpils novads,  JÃ kabpils novads,  Jelgavas novada Kalnciema, LÃ «vbÃ rzes un Valgundes pagasts,  Kandavas novada CÃ res, Kandavas, ZemÃ «tes un Zantes pagasts, Kandavas pilsÃ ta,  KÃ rsavas novads,  Ã ¶eguma novads,  Ã ¶ekavas novads,  KocÃ nu novads,  Kokneses novads,  KrÃ slavas novads,  Krimuldas novada Krimuldas pagasta daÃ ¼a, kas atrodas uz ziemeÃ ¼austrumiem no autoceÃ ¼a V89 un V81, un LÃ durgas pagasta daÃ ¼a, kas atrodas uz ziemeÃ ¼austrumiem no autoceÃ ¼a V81 un V128,  Krustpils novads,  LielvÃ rdes novads,  LÃ «gatnes novads,  LimbaÃ ¾u novada Skultes, LimbaÃ ¾u, Umurgas, Katvaru, PÃ les un ViÃ ¼Ã ·enes pagasts, LimbaÃ ¾u pilsÃ ta,  LÃ «vÃ nu novads,  LubÃ nas novads,  Ludzas novads,  Madonas novads,  MÃ lpils novads,  MÃ rupes novads,  Mazsalacas novads,  MÃ rsraga novads,  NaukÃ ¡Ã nu novads,  Neretas novads,  Ogres novads,  Olaines novads,  Ozolnieku novads,  PÃ rgaujas novads,  PÃ ¼aviÃ u novads,  PreiÃ ¼u novada Saunas pagasts,  PriekuÃ ¼u novads,  Raunas novada Raunas pagasts,  republikas pilsÃ ta Daugavpils,  republikas pilsÃ ta JÃ kabpils,  republikas pilsÃ ta JÃ «rmala,  republikas pilsÃ ta RÃ zekne,  republikas pilsÃ ta Valmiera,  RÃ zeknes novads,  RiebiÃ u novada SÃ «Ã ¼ukalna, Stabulnieku, GalÃ nu un SilajÃ Ã u pagasts,  Rojas novads,  RopaÃ ¾u novada daÃ ¼a, kas atrodas uz austrumiem no autoceÃ ¼a P10,  RugÃ ju novada Lazdukalna pagasts,  RÃ «jienas novads,  SalacgrÃ «vas novads,  Salas novads,  Saulkrastu novads,  Siguldas novada Mores pagasts un AllaÃ ¾u pagasta daÃ ¼a, kas atrodas uz dienvidiem no autoceÃ ¼a P3,  SkrÃ «veru novads,  Smiltenes novada Brantu, Blomes, Smiltenes, Bilskas un GrundzÃ les pagasts un Smiltenes pilsÃ ta,  StrenÃ u novads,  Talsu novada Ã ¶Ã «Ã ¼ciema, Balgales, Vandzenes, Laucienes, Virbu, Strazdes, Lubes, Ã ªves, Valdgales, Laidzes, Ãrlavas, LÃ «bagu un Abavas pagasts, Sabiles, Stendes un ValdemÃ rpils pilsÃ ta,  Tukuma novads,  Valkas novads,  VarakÃ ¼Ã nu novads,  Vecpiebalgas novads,  Vecumnieku novads,  Ventspils novada Ances, TÃ rgales, Popes, VÃ rves, UÃ ¾avas, Piltenes un Puzes pagastis, Piltenes pilsÃ ta,  ViesÃ «tes novads,  ViÃ ¼akas novads,  ViÃ ¼Ã nu novads,  Zilupes novads. 3. Lithuania The following areas in Lithuania:  Alytaus miesto savivaldybÃ ,  Alytaus rajono savivaldybÃ ,  AnykÃ ¡Ã iÃ ³ rajono savivaldybÃ ,  BirÃ ¡tono savivaldybÃ ,  BirÃ ¾Ã ³ miesto savivaldybÃ ,  BirÃ ¾Ã ³ rajono savivaldybÃ : NemunÃ lio RadviliÃ ¡kio, PabirÃ ¾Ã s, PaÃ eriaukÃ ¡tÃ s ir ParovÃ jos seniÃ «nijos,  DruskininkÃ ³ savivaldybÃ ,  ElektrÃ nÃ ³ savivaldybÃ ,  Ignalinos rajono savivaldybÃ ,  Jonavos miesto savivaldybÃ ,  Jonavos rajono savivaldybÃ ,  KaiÃ ¡iadoriÃ ³ miesto savivaldybÃ ,  KaiÃ ¡iadoriÃ ³ rajono savivaldybÃ ,  Kauno miesto savivaldybÃ ,  Kauno rajono savivaldybÃ ,  KÃ dainiÃ ³ rajono savivaldybÃ ,  KupiÃ ¡kio rajono savivaldybÃ : NoriÃ «nÃ ³, SkapiÃ ¡kio, SubaÃ iaus ir Ã imoniÃ ³ seniÃ «nijos,  LazdijÃ ³ rajono savivaldybÃ ,  MolÃ tÃ ³ rajono savivaldybÃ ,  PrienÃ ³ miesto savivaldybÃ ,  PrienÃ ³ rajono savivaldybÃ ,  RokiÃ ¡kio rajono savivaldybÃ ,  Ã alÃ ininkÃ ³ rajono savivaldybÃ ,  Ã irvintÃ ³ rajono savivaldybÃ ,  Ã venÃ ioniÃ ³ rajono savivaldybÃ ,  TrakÃ ³ rajono savivaldybÃ ,  UkmergÃ s rajono savivaldybÃ ,  Utenos rajono savivaldybÃ ,  VarÃ nos rajono savivaldybÃ ,  Vilniaus miesto savivaldybÃ ,  Vilniaus rajono savivaldybÃ ,  Visagino savivaldybÃ ,  ZarasÃ ³ rajono savivaldybÃ . 4. Poland The following areas in Poland: w wojewÃ ³dztwie podlaskim:  gmina Dubicze Cerkiewne, czÃÃ ci gmin Kleszczele i Czeremcha poÃ oÃ ¼one na wschÃ ³d od drogi nr 66 w powiecie hajnowskim,  gmina Kobylin-Borzymy w powiecie wysokomazowieckim,  gminy Czarna BiaÃ ostocka, Dobrzyniewo DuÃ ¼e, GrÃ ³dek, MichaÃ owo, SupraÃ l, Tykocin, WasilkÃ ³w, ZabÃ udÃ ³w, Zawady i Choroszcz w powiecie biaÃ ostockim,  czÃÃ Ã  gminy Bielsk Podlaski poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 19 (w kierunku pÃ ³Ã nocnym od miasta Bielsk Podlaski) i przedÃ uÃ ¼onej przez wschodniÃ granicÃ miasta Bielsk Podlaski i drogÃ nr 66 (w kierunku poÃ udniowym od miasta Bielsk Podlaski), czÃÃ Ã  gminy Orla poÃ oÃ ¼ona na wschÃ ³d od drogi nr 66 w powiecie bielskim,  gminy SzudziaÃ owo i Krynki w powiecie sokÃ ³lskim, w wojewÃ ³dztwie mazowieckim:  gmina PlaterÃ ³w w powiecie Ã osickim, w wojewÃ ³dztwie lubelskim:  gminy Piszczac i KodeÃ  w powiecie bialskim. PART III 1. Estonia The following areas in Estonia:  Aegviidu vald,  Anija vald,  JÃ ¤rva maakond,  JÃ µgeva maakond,  Kadrina vald,  Kolga-Jaani vald,  KÃ µo vald,  Laeva vald,  Laimjala vald,  osa Kuusalu vallast, mis asub lÃ µuna pool maanteest nr 1 (E20),  osa Tamsalu vallast, mis asub edela pool Tallinna-Tartu raudteest,  Pihtla vald,  Rakke vald,  Tapa vald,  VÃ ¤ike-Maarja vald,  Valjala vald. 2. Latvia The following areas in Latvia:  Apes novada VireÃ ¡u pagasts,  Balvu novada KubuÃ ¼u un Balvu pagasts un Balvu pilsÃ ta,  Daugavpils novada NÃ «cgales, Kalupes, Dubnas un ViÃ ¡Ã ·u pagasts,  Garkalnes novada daÃ ¼a, kas atrodas uz dienvidaustrumiem no autoceÃ ¼a A2,  Gulbenes novada BeÃ ¼avas, Galgauskas, Jaungulbenes, Daukstu, Stradu, Litenes, StÃ merienas, Tirzas, Druvienas, Rankas, Lizuma un Lejasciema pagasts un Gulbenes pilsÃ ta,  IkÃ ¡Ã ·iles novada TÃ «nÃ «Ã ¾u pagasta daÃ ¼a, kas atrodas uz ziemeÃ ¼rietumiem no autoceÃ ¼a P10,  InÃ ukalna novads,  Jaunpiebalgas novads,  Krimuldas novada Krimuldas pagasta daÃ ¼a, kas atrodas uz dienvidrietumiem no autoceÃ ¼a V89 un V81, un LÃ durgas pagasta daÃ ¼a, kas atrodas uz dienvidrietumiem no autoceÃ ¼a V81 un V128,  LimbaÃ ¾u novada VidriÃ ¾u pagasts,  PreiÃ ¼u novada PreiÃ ¼u, Aizkalnes un PelÃ Ã u pagasts un PreiÃ ¼u pilsÃ ta,  Raunas novada Drustu pagasts,  RiebiÃ u novada RiebiÃ u un RuÃ ¡onas pagasts,  RopaÃ ¾u novada daÃ ¼a, kas atrodas uz rietumiem no autoceÃ ¼a P10,  RugÃ ju novada RugÃ ju pagasts,  Salaspils novads,  SÃ jas novads,  Siguldas novada Siguldas pagasts un AllaÃ ¾u pagasta daÃ ¼a, kas atrodas uz ziemeÃ ¼iem no autoceÃ ¼a P3, un Siguldas pilsÃ ta,  Smiltenes novada Launkalnes, VariÃ u un Palsmanes pagasts,  StopiÃ u novada daÃ ¼a, kas atrodas uz austrumiem no autoceÃ ¼a V36, P4 un P5, Acones ielas, DauguÃ ¼upes ielas un DauguÃ ¼upÃ «tes,  VÃ rkavas novads. 3. Lithuania The following areas in Lithuania:  BirÃ ¾Ã ³ rajono savivaldybÃ : Vabalninko, Papilio ir Ã irvenos seniÃ «nijos,  KupiÃ ¡kio rajono savivaldybÃ : Alizavos ir KupiÃ ¡kio seniÃ «nijos,  PanevÃ Ã ¾io miesto savivaldybÃ ,  PanevÃ Ã ¾io rajono savivaldybÃ : KarsakiÃ ¡kio, MieÃ ¾iÃ ¡kiÃ ³, NaujamiesÃ io, PaÃ ¯strio, Raguvos, Ramygalos, SmilgiÃ ³, UpytÃ s, VadokliÃ ³, VelÃ ¾io seniÃ «nijos ir Krekenavos seniÃ «nijos dalis Ã ¯ rytus nuo NevÃ Ã ¾io upÃ s,  Pasvalio rajono savivaldybÃ : DaujÃ nÃ ³ ir KrinÃ ino seniÃ «nijos. 4. Poland The following areas in Poland: w wojewÃ ³dztwie podlaskim:  powiat grajewski,  powiat moniecki,  gminy CzyÃ ¼e, BiaÃ owieÃ ¼a, HajnÃ ³wka z miastem HajnÃ ³wka, Narew, Narewka i czÃÃ ci gminy Czeremcha i Kleszczele poÃ oÃ ¼one na zachÃ ³d od drogi nr 66 w powiecie hajnowskim,  gminy Mielnik, Milejczyce, Nurzec-Stacja, Siemiatycze z miastem Siemiatycze w powiecie siemiatyckim, w wojewÃ ³dztwie mazowieckim:  gminy Sarnaki, Stara Kornica i Huszlew w powiecie Ã osickim, w wojewÃ ³dztwie lubelskim:  gminy KonstantynÃ ³w, JanÃ ³w Podlaski, LeÃ na Podlaska, Rokitno, BiaÃ a Podlaska, Zalesie i Terespol z miastem Terespol w powiecie bialskim,  powiat miejski BiaÃ a Podlaska. PART IV Italy The following areas in Italy:  tutto il territorio della Sardegna.